Citation Nr: 1136687	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-20 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from February 1991 to March 1991.  He also had service in the U.S. Army Reserves from November 1950 to February 1991.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims file was subsequently transferred back to the RO in Oakland, California.  An August 2011 Board hearing that was scheduled was cancelled by the Veteran.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by no more than Level I hearing loss in the right ear and Level I hearing loss in the left ear, with speech recognition scores ranging from 92 to 96.  

2.  At no time has the Veteran's hearing loss been shown to produce an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 0 percent for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In May 2008 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his increased rating claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim. See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the contents of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  VA also sent the Veteran a letter in November 2008 addressing the specific diagnostic criteria relevant to a hearing loss disability.  In addition, the October 2008 rating decision, May 2009 SOC, and August 2010 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.  

On the VA Form 9, the Veteran alluded to having being tested by a private physician, the results of which showed that the VA testing was inaccurate.  He also requested a new VA hearing test.  The RO sent the Veteran a letter in August 2009 requesting that the Veteran sign the proper release form for VA to obtain the private treatment records.  In May 2010, the RO sent the Veteran another letter specifically referencing the private hearing test he said he had on the VA Form 9 and asking him to either submit the records or sign the release forms for VA to obtain them for him.  The Veteran did not respond to either letter.  The U.S. Court of Appeals for Veterans Claims has held that the duty to assist "is not always a one-way street" and that, "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991), at 193.  Based on the above, the Board finds that reasonable efforts have been made to obtain all available evidence.  Moreover, there are no additional medical treatment records necessary to proceed to a decision in this case.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

In addition, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the May 2008 letter which VA sent to the Veteran.

VA has obtained service treatment records (STRs), assisted the Veteran in obtaining evidence, afforded the him physical examinations, obtained medical opinions as to the severity of the bilateral hearing loss disability, and afforded the Veteran the opportunity to give testimony before the Board.  Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The May 2008 VA examination addressed the Veteran's functional impairment due to the hearing loss disability.  Specifically, the report notes that the hearing loss caused difficulty sleeping at night, hearing the television, and having a conversation.  This evidence is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  Moreover, the May 2008 VA examination report obtained contains sufficient information to decide the issue on appeal, and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to him claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100 (2011).  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness. 38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non- service-connected ear will be assigned a designation of level I from Table VII. 38 C.F.R. § 4.85(f).

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz. 38 C.F.R. § 4.86.

On VA audiological evaluation in May 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
50
70
51
LEFT
35
45
55
70
51

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  

The results of the May 2008 audiogram show an average pure tone threshold of 51 decibels in the right ear with speech recognition ability of 96 percent, and an average of 51 decibels in the left ear with a speech recognition ability of 92 percent. Table VI indicates numeric designation of I for the right ear and I for the left.  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a 0 percent evaluation.  Exceptional patterns of hearing impairment were not indicated.

The Veteran asserts that he is entitled to a higher rating for his hearing loss disability because he is "deaf" and cannot hear normal speech.  The medical findings do not show that the Veteran is deaf, in the sense that he has no hearing ability whatsoever.  To the extent that his hearing is significantly impaired, the fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  While we sympathize with the Veteran's complaints, entitlement to an evaluation in excess of 0 percent has not been demonstrated in the present case.

The level of hearing loss impairment has been relatively stable throughout the appeals period, or at least has never been worse than what is warranted for the rating assigned.  Therefore, any application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration has also been given as to whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id., at 115-116.  If so, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id.

The schedular evaluation in this case is adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  In addition, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  His hearing loss causes difficulty with sleep, watching television, and having conversations, but this does not denote an exceptional or unusual disability picture.  The Veteran also has not required hospitalization due to the service-connected disability, and marked interference with employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Last, the Board has considered an inferred claim for a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, there is no indication in the record that the Veteran's hearing loss has rendered him unemployable.  As the issue of entitlement to a TDIU has not been raised by the evidence of record, it is inapplicable in this case.

The evidence more closely approximates the criteria for a 0 percent rating for bilateral hearing loss. 38 C.F.R. § 4.7. The preponderance of the evidence is against the claim for increase, and there is no reasonable doubt to be resolved. Gilbert v. Derwinski, 1 Vet. App. at 57-58.



ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


